                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     No. 5:18-CV-418-FL



 NATIA C. RIDGES, and TIMELY                    )
 TRANSPORTATION & LOGISTICS, INC.,              )
                                                )
                   Plaintiffs,                  )
                                                )
       v.                                       )                    ORDER
                                                )
 DIAMOND TRUCK SALES, PREMIUM                   )
 2 0 0 0 , S T O O P S F R E IG H T LIN E R ,   )
 FREIGHTLINER WESTERN STAR                      )
 HAGERSTOWN,                 ADVANCE            )
 MAINTENANCE ONSITE VEHICLE                     )
 SERVICE, DAIMLER TRUCKS NORTH                  )
 AMERICA, and DIRECT CAPITAL CORP.,             )
                                                )
                   Defendants.                  )


       This matter is before the court on the memorandum and recommendation (“M&R”) of

Magistrate Judge Robert T. Numbers, II, pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.

72(b), wherein it is recommended that plaintiff’s $425,000 North Carolina Unfair and Deceptive

Trade Practices Act, N.C. Gen. Stat. § 75–1.1 et seq. claim be allowed to proceed against Diamond

Truck Sales, a South Carolina company. The M&R also recommends the court dismiss Timely

Transportation & Logistics, Inc., from the case without prejudice, dismiss plaintiff’s Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301, claim with prejudice, and dismiss all remaining claims

against any remaining defendants without prejudice, all on frivolity review under 28 U.S.C. §

1915(e)(2)(B). Plaintiff did not object to the M&R.

       Upon careful review of the M&R and the record generally, finding no error in this
determination, the court ADOPTS the findings and recommendations of the magistrate judge.

Plaintiff’s claims under the Magnuson-Moss Warranty Act are DISMISSED with prejudice, Timely

Transportation is DISMISSED from this action without prejudice, and all defendants except

Diamond Truck Sales are DISMISSED without prejudice, all pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff’s claim against Diamond Truck Sales for unfair and deceptive trade practices is

allowed to proceed. The clerk is DIRECTED to serve plaintiff’s complaint by US Marshal in

accordance with Rule 4(c)(3).

       SO ORDERED, this the 10th day of December, 2018.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge
